Citation Nr: 0330927	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On January 7, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This United States Marine Corps 
veteran is seeking service connection 
for post-traumatic stress disorder.  
Contact the appropriate State or Federal 
agency and obtain the following service 
personnel records:  all service 
personnel records (i.e., every single 
record contained in the service 
personnel records folder).  The desired 
records relate to active duty performed 
in the Marine Corps during the period of 
September 1967 to June 1968.  If no such 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact. 

2.  Send a development letter asking the 
veteran to give a comprehensive 
statement regarding his/her alleged 
stressors.  Ask the veteran to comment 
specifically about his claimed stressors 
in Vietnam, as well as any other 
stressful situations the veteran 
considers relevant.  Notify him that he 
has one year to respond, not 30 days as 
he was previously told.  

3.  Prepare a letter asking the Office 
of the Commandant of the Marine Corps to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Provide that 
office with a description of these 
alleged stressors identified by the 
veteran, including a copy of the 
document from the claims file titled 
Information in Support of Claim for 
Service Connection for Post-Traumatic 
Stress Disorder dated July 17, 1998, and 
marked with an orange tab bearing the 
notation "stressor statement."  Also 
provide copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment, including 
service personnel records (SPRs) 
contained in the claims file and marked 
with a white tab bearing the notation 
SPRs.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a psychiatric examination 
to determine the nature and etiology of 
any psychiatric disorder the veteran may 
have, to include determination of 
whether he meets the criteria for a 
diagnosis of post-traumatic stress 
disorder.  Send the claims folder to the 
examiner for review.  The examination 
should include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating 
the specific diagnostic criteria 
satisfied and the specific findings 
meeting the criteria for any disorder 
found.  If PTSD is diagnosed, the 
stressor supporting the diagnosis must 
be identified, including the evidence 
documenting the stressor.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to 
have occurred in service, it should be 
so noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The examiner should also 
review the psychiatric hospitalization 
report from during service and offer an 
opinion as to whether any symptoms or 
complaints noted at that time 
represented the onset of any current 
psychiatric disorder. 

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





